Citation Nr: 0022501	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
gunshot wound, right hip, Muscle Group XVII, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for weakness, 
abdominal muscle, right lower quadrant, with incisional 
hernia, currently evaluated as 40 percent disabling.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain prior to February 10, 1997, and to an 
evaluation in excess of 40 percent from February 10, 1997.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1967.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In January 1996 the RO, in 
pertinent part, continued a 20 percent evaluation for 
residuals, gunshot wound, Muscle Group XVII, right hip, and 
continued a 20 percent evaluation for lumbosacral strain.  In 
March 1996, the RO assigned an increased evaluation to 20 
percent for weakness, abdominal muscle, right lower quadrant, 
with incisional hernia, and increased the evaluation for 
injury to Muscle Group XVII, right hip, to 40 percent.  In 
March 1998, the evaluation for weakness, abdominal muscle, 
right lower quadrant, with incisional hernia, was increased 
to 40 percent, effective May 1, 1997, and evaluation of 
lumbosacral strain was increased to 40 percent, effective 
February 10, 1997.  

In a statement submitted in March 1998, the veteran's 
representative raised a claim for entitlement to special 
monthly compensation (SMC) based on the injury to Muscle 
Group XVII.  The Board notes the representative's assertion 
that the claim for SMC is inextricably intertwined with the 
claim for an increased evaluation for residuals of a gunshot 
wound, Muscle Group XVII, right hip.  Adjudication of the 
claim for SMC requires review of different facts and 
regulations than those to be reviewed in the evaluation of 
the severity of the Muscle Group XVII injury, and completion 
of adjudication of the claim for SMC prior to appellate 
consideration of the veteran's claim for an increased 
evaluation for injury to Muscle Group XVII is not required.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim for 
increased evaluation for right hip disability is not 
inextricably intertwined with the claim for SMC raised on 
appeal.  Therefore, the claim involving Muscle Group XVII 
need not be remanded or deferred until adjudication of the 
claim for SMC can be completed.  The claim for SMC is 
REFERRED to the agency of original jurisdiction.  

In an informal hearing presentation dated in February 2000, 
the veteran's representative asserted that the RO erred in 
calculating the veteran's combined evaluation, and that the 
RO did not consider 38 C.F.R. § 4.26, which states that a 
bilateral factor is to be added, not combined.  The 
representative maintains that the veteran is entitled to a 
schedular 100 percent disability evaluation, rather than an 
award of total disability based on individual 
unemployability, as of February 10, 1997.  This claim is 
REFERRED to the RO.

The veteran's representative also indicated, in the February 
2000 informal presentation, that the veteran wished to 
preserve the right to raise claims of entitlement to earlier 
effective dates for the awards of increased evaluations for 
the disabilities addressed in this appeal.  The statement 
regarding claims for earlier effective dates is REFERRED to 
the RO.  

The Board notes that private medical evidence dated in 
September 1998 and VA treatment notes dated in October 1998 
suggest that the veteran now has additional respiratory 
system and orthopedic (shoulder) residuals of the right chest 
wound.  Statements of the veteran and the representative 
reference this medical evidence, but do not clearly identify 
whether the veteran wishes to pursue additional claims.  
These statements are REFERRED to the RO for any necessary 
action.  


FINDINGS OF FACT

1.  The veteran's residuals of a gunshot wound, right hip, 
Muscle Group XVII, are manifested by tenderness and muscle 
spasm in the right buttock, a tender, adherent, depressed 
scar fixed to the underlying tissue, right hip pain on motion 
and some limitation of motion, pain in the right buttock when 
sitting or when lying on the right side, with increased pain 
on prolonged sitting or standing, a palpable, tender defect 
in the ilium, pelvic pain with activity, and retained 
metallic foreign bodies.

2.  The veteran's abdominal muscle disability, right lower 
quadrant, with incisional hernia, is currently manifested by 
a reducible ventral protrusion or bulge, 13 inches in length 
and about 4 inches in width, along a scar from the mid-
axillary line at the level of the umbilicus running medially 
to just above the pubic symphysis; the bulge is tender and 
painful to palpation and painful with increased 
intraabdominal pressure, but there are no masses and there is 
no disruption of bowel function.  

3.  Prior to November 12, 1996, the veteran's lumbosacral 
disability was manifested by chronic low back pain, slight 
limitation of motion, and pain on motion, but was not 
manifested by pain radiating into the lower extremities or by 
muscle spasm.

4.  From November 12, 1996 to February 10, 1997, the 
veteran's lumbosacral disability was manifested by chronic 
low back pain, paraspinous muscle spasm, pain on motion at 30 
degrees of flexion, and radiologic evidence of narrowing of 
disc spaces, but was not manifested by pain radiating down 
into the lower extremities or neurologic abnormalities of 
lumbar origin.

5.  From February 10, 1997, the veteran's lumbosacral 
disability was manifested by chronic low back pain with 
episodes of sharper pain, pain radiating into both lower 
extremities, worse on the right, lumbar tenderness, spasm of 
the paravertebral and paraspinous muscles, severe limitation 
of motion, pain on almost any motion of the back, narrowing 
of disc spaces, radicular irritation at the L5 nerve root, 
and little intermittent relief of pain.   


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
a 50 percent evaluation for residuals, gunshot wound, right 
hip, Muscle Group XVII, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.56, 4.59, 4.73, Diagnostic 
Code 5317 (1999); 38 C.F.R. § 4.73, Diagnostic Code 5317 
(1996).

2.  The criteria for assignment of an evaluation in excess of 
40 percent for weakness, abdominal muscle, right lower 
quadrant, with incisional hernia, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.114, 
4.118, Diagnostic Codes 7339 (1999).

3.  The schedular criteria for a 40 percent evaluation for a 
service-connected lumbosacral disability have been met from 
November 12, 1996, through February 10, 1997, but no earlier.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5292, 5293, 5295 (1999).

4.  The schedular criteria for a 60 percent evaluation for a 
service-connected lumbosacral disability have been met from 
February 10, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he has suffered an increase in the 
severity of his service-connected lumbosacral, right hip, and 
abdominal disabilities.  When a veteran is seeking an 
increased rating, such an assertion of an increase in 
severity is sufficient to render the increased rating claim 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Once a veteran has presented a well-grounded claim, 
VA has a duty to assist him in developing facts that are 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issue on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations on which a 
rating is based adequately portray the anatomical damage, and 
the functional loss, with respect to all these elements.  
Functional loss may be due to absence of part, or all, of 
necessary bones, joints, muscles, or associated structures, 
or to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45, 4.59. 

The veteran's service medical records reflect that he 
sustained multiple gunshot wounds in September 1966 during 
combat in Vietnam.  The multiple gunshot wounds resulted in 
injuries to the chest, abdomen, right tibia and fibula, right 
ankle, right ilium, and left lower leg, with retained 
metallic foreign bodies in the chest, abdomen, and pelvis.  
Service connection for the veteran's right hip residuals was 
granted in January 1968, effective in October 1967.  Service 
connection for abdominal disability and for lumbosacral 
strain was granted in 1981.  

1.  Claim for Increased Rating, Gunshot Wound, Muscle Group 
XVII, Right Hip

A VA prescription form reflects that whirlpool therapy was 
prescribed three times weekly for the veteran's back and legs 
in March 1995.  VA outpatient treatment records dated in 
October 1994 through November 1995 disclosed that the veteran 
complained of right hip pain in October 1995.  

On VA examination conducted in December 1995, the veteran 
reported chronic right hip pain, almost constant, aggravated 
by any prolonged standing or sitting.  The veteran had a 
normal gait using a shoe lift on the right.  With his shoes 
removed, the veteran walked with a moderate limp on the 
right.  The veteran had full range of motion of the right hip 
except for internal rotation, which was limited to 20 
degrees, but he complained of pain with rotational movement 
and flexion.  The right leg was 1.5 inches shorter than the 
left leg.  The examiner concluded that postoperative 
residuals of a gunshot wound, right pelvis, were symptomatic.

On VA examination conducted in February 1996, range of motion 
of the veteran's right hip was to 90 degrees of flexion, with 
pain in the back, 10 degrees of extension with pain, 40 
degrees of abduction with pain, 30 degrees of abduction with 
pain, 30 degrees of external rotation with pain, and 35 
degrees of internal rotation with pain.  There was tenderness 
at the right lateral buttock and dorsally in the right groin.  
The veteran complained of pain, almost constant, in the right 
lateral buttock and right groin, severe enough to keep him 
awake at night.  The pain was worse on standing in one place.  
Motrin provided some pain relief.  The right lateral buttock 
was tender when the veteran had muscle spasm.  The veteran 
reported discomfort through the hips after standing for about 
five minutes.  He was able to walk without discomfort.  The 
examiner concluded that the veteran was status post fracture 
of the right pelvis with bony deficit.

On VA examination conducted in November 1996, the veteran 
reported that pain in his right hip had worsened over the 
last year.  He complained of pain with sitting or standing 
for 30 minutes.  A stellate-shaped scar on the right hip, 
approximately 8 centimeters in diameter, was fixed to the 
underlying tissue.  The scar was nontender.  Range of motion 
of the right hip was to flexion of 90 degrees with full 
internal and external rotation and abduction to 25 degrees.  
There was pain with range of motion in all directions.  The 
examiner concluded that the veteran had a defect of the right 
iliac wing status post gunshot wound, right hip, resulting in 
limitation of motion and pain.  

At a personal hearing conducted in August 1997, the veteran 
contended that the right hip scar was tender and painful.  He 
testified that he had to modify the type of clothing he wore, 
and did not wear a belt or anything tight, because the scar 
on the right hip was painful if there was tight clothing or a 
belt over it.  

On VA examination conducted in November 1997, the veteran 
complained that his pelvis hurt with activity and was 
sensitive to touch.  He avoided lying on the right side 
because of tenderness and discomfort.  He reported that he 
was able to sit for about two hours before the pelvis became 
painful.  There was a 2-inch by 1-inch tender adherent scar 
over the right ilium and a palpable defect in the ilium which 
was slightly tender.  There was some erythema below the scar, 
but no evidence of drainage or a sinus tract.  Flexion of the 
right hip was to 90 degrees with discomfort.  Figure of four 
test was moderately limited on the right as compared to the 
left.  The examiner concluded that a gunshot wound of the 
right pelvis with residual bone defect was symptomatic, and 
that a tender adherent scar secondary to the gunshot wound of 
the right pelvis was symptomatic.

In determining whether the veteran is entitled to an 
increased evaluation for residuals of right hip and buttock 
wounds, the Board must consider all potentially applicable 
regulations.  Moreover, where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In this regard, the Board notes that the criteria 
for rating muscle injuries were revised effective July 3, 
1997.  The Board has therefore considered the facts of this 
case under both the "old" and the "new" regulatory 
provisions, as did the RO.  

The criteria for rating muscle injuries prior to July 3, 1997 
provided that a moderately severe muscle disability was 
presented by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization, and where the history and 
complaint included a record of hospitalization for a 
prolonged period for treatment of a wound of severe grade, 
and a record of consistent complaint of cardinal symptoms of 
muscle wounds, including evidence of inability to keep up 
with work requirements.  Objective findings of a moderately 
severe muscle wound were relatively large entrance and (if 
present) exit scars so situated as to indicate the track of 
the missile through important muscle groups; indications on 
palpation of a moderate loss of deep fascia, moderate loss of 
muscle substance, or moderate loss of normal firm resistance 
of muscles compared with the sound side; and tests of 
strength and endurance of muscle groups involved (compared 
with the sound side) gave positive evidence of a marked or 
moderately severe loss.  38 C.F.R. § 4.56(c).

A severe muscle injury involved a through and through or deep 
penetrating wound due to high velocity missiles, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization, with the 
required objective findings similar to the revised criteria, 
set forth below.  Id.

The newly revised criteria for rating muscle injuries under 
38 C.F.R. § 4.56, effective July 3, 1997, provide that, for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries are 
classified as slight, moderate, moderately severe or severe.

A moderately severe disability of muscles encompasses through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; a history showing hospitalization for 
a prolonged period for treatment of a wound, a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability and, if present, evidence of an inability 
to keep up with work requirements; and objective findings of 
entrance and (if present) exit scars indicating a track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, and 
tests of strength and endurance compared with the sound side 
which demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

A severe injury of the muscle contemplates a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, and service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There is 
a record of consistent complaints of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (d)(4).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, pelvic bones, sacrum or vertebrae; epithelial filling 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current and 
electrodiagnostic tests, visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d).

After review of the provisions in effect prior to July 1997, 
and the new criteria effective thereafter, the Board finds 
that there is no substantive difference between the 
applicable provisions under the facts of this case, and 
neither of the criteria are deemed to be more favorable to 
the appellant than the other.

Muscle Group XVII consists of the pelvic girdle muscles, 
group two, the gluteus maximus, gluteus medius, and gluteus 
minimus.  The functions of Muscle Group XVII are: extension 
of the hip; abduction of the thigh; elevation of opposite 
side of pelvis; tension of fascia lata and iliotibial 
(Maissiat's) band; acting with Muscle Group XIV in postural 
support of the body steadying the pelvis upon the head of the 
femur and the condyles of femur on tibia.  Under both the old 
and the new regulations a moderately severe disability 
warrants a 40 percent evaluation.  Likewise, under both the 
old and the new regulations a 50 percent disability is for 
consideration where there is evidence of a severe disability.  
38 C.F.R. § 4.73, Diagnostic Code 5317.

The Board notes that the veteran meets a number of the 
criteria for severe muscle injury, which would warrant a 50 
percent evaluation.  The gunshot wound to the right ilium 
resulted in a deep penetrating wound, with shattering of a 
small portion of the upper right ilium which required 
debridement.  The service medical records do not indicate 
whether there was prolonged infection, but scarring with 
adherent areas is still present.  Multiple retained metallic 
foreign bodies are confirmed on radiologic examination.  

The veteran's records reflect that current residuals of the 
open fracture of the right ilium include a wedge-shaped 
defect with missing bone about 4 centimeters lateral to the 
anterior superior iliac spine.  That area is tender with 
palpation and erythematous.  Current examination reports do 
not clearly state whether there is loss of muscle or deep 
fascia of Muscle Group XVII.  However, historically, the 
veteran's initial VA examination, conducted in November 1967, 
stated that there was moderate loss of soft tissue of the 
gluteus maximus.  As discussed above, the most recent 
examination reports reflect that the veteran's right hip scar 
is depressed and adherent, as would be consistent with tissue 
loss.  

The Board also notes that the most recent examination reports 
do not state whether Muscle Group XVII is atrophied or 
whether tests of strength, endurance or coordinated movements 
of right Muscle Group XVII as compared to left Muscle Group 
XVII would disclose severe impairment of function.  However, 
the veteran asserts that he experiences fatigue and pain in 
the right buttock and hip with exercise.  The records suggest 
that it would be difficult to devise testing of the veteran's 
right hip for strength and endurance, in light of his leg 
length discrepancy of 1.5 to two inches, the need to use an 
orthopedic right shoe, the severe damage to the right ankle 
resulting in extremely limited ankle motion, and the right 
lower extremity muscle damage and herniation, together with 
the veteran's abdominal muscle weakness, also discussed in 
this decision, as well as the veteran's left leg injuries.  
The Board, resolving reasonable doubt in the veteran's favor, 
concludes that, if testing of right Muscle Group XVII were 
possible, it would disclose significant impairment of 
strength, endurance, and coordination. 

The veteran's right hip gunshot wound and residuals meet 
several of the criteria for severe muscle disability.  The 
Board notes, in this regard, that, although the veteran 
remained able to work full-time in a sedentary job, the 
veteran has required treatment with whirlpool therapy three 
times a week since March 1995 for back and hip pain.  The 
veteran has stated that he is unable to sit on the right hip, 
lie on the right hip, or stand more than a few minutes 
because such activity or inactivity increases pain in the 
right hip.  The objective evidence is consistent with these 
statements.

The Board concludes, resolving all reasonable doubt in the 
veteran's favor, that the evidence is in equipoise to warrant 
a grant of an increased evaluation to 50 percent for 
residuals of Muscle Group XVII injury.  

2.  Claim for Increased Evaluation, Weakness, Abdominal 
Muscle

On VA examination conducted in February 1996, protrusion of 
the right lower abdominal wall was visible when the veteran 
was standing, and was reduced with reclining.  The veteran 
reported intermittent pain in the area of the abdominal scar.  
The examiner described an 18-centimer scar in the right lower 
quadrant beginning at the right mid-axillary line at about 
the level of the umbilicus going medially and caudally to 
just above the upper border of the pubic symphysis.  There 
was no tenderness of the scar.  About 2 centimeters medial to 
the right border of the wound, and extending for about 9 
centimeters, there was a slight anterior protrusion of 
underlying tissue.  The abdominal muscles on the right were 
not as tense as the contralateral muscles with increased 
intraabdominal pressure.  When there was no increase in 
intraabdominal pressure, no protrusion was felt.  The margins 
of a hernia could not be outlined.  The examiner concluded 
that the veteran had a right lower quadrant incisional 
hernia.  VA radiologic examination conducted in February 1996 
disclosed metallic densities in the right lower quadrant.  

VA outpatient treatment records dated in June 1996 reflect 
that the veteran complained that his abdominal hernia was 
enlarging.  He reported normal bowel movements.  The examiner 
concluded that there was incisional wall weakness but no 
actual herniation.  An abdominal binder was prescribed.  On 
subsequent evaluation for surgery, the examiner concluded 
that, as the incisional hernia was easily reducible and was 
not causing severe pain or interfering with activities, 
surgery was not recommended.  

On VA examination conducted in November 1996, the veteran 
complained of some swelling and increasing pain and 
discomfort in the area of an abdominal incisional hernia.  He 
reported that the area of hernia seemed to be broadening.  
The surgical scar was 30 centimeters long, well healed, and 
nontender.  The incisional hernia extended for two-thirds of 
the length of the incision scar.  It was easily reducible and 
nontender.  The examiner concluded that the veteran had an 
incisional hernia, intermittently symptomatic, right lower 
quadrant.

A private clinical record dated in May 1997 reveals that the 
veteran sought an opinion regarding treatment of an abdominal 
incisional hernia.

At a personal hearing conducted in August 1997, the veteran 
testified that the abdominal herniation caused intense pain 
on occasion, and that certain spots of the hernia were 
painful to touch.  He testified that the herniation was 
increasing in size, running further along the length of the 
scar than it had in the past.  He also testified that he was 
advised that surgical correction of the hernia would probably 
be required.

On VA examination conducted in October 1997, the examiner 
described an oblique scar from the lateral right side to just 
inferior to the umbilicus.  There was herniation running the 
length of the scar and about four inches in width.  The 
veteran reported occasional discomfort and pain.  He reported 
avoiding stressing his abdominal muscles as this caused pain.  
He had occasional pain when straining with a bowel movement.  
The ventral herniation, which measured about 13 inches in 
length and four inches in width, was mildly tender to 
palpation in the umbilical area and was easily reducible.

The current 40 percent rating has been assigned under 
Diagnostic Code 7339.  That Diagnostic Code specifies that a 
postoperative ventral hernia is rated as 100 percent 
disabling when the hernia is evaluated as massive, with 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.  A 40 
percent rating is warranted for a postoperative ventral 
hernia that is large, and not well supported by belt under 
ordinary conditions. 

The medical evidence establishes that the veteran's 
incisional protrusion is large, measuring some 13 inches in 
length and 4 inches in width.  The medical evidence also 
establishes that the area of protrusion has continued to 
enlarge despite attempts to use an abdominal binder, and that 
an abdominal binder is of little assistance in providing 
support because of the location and angle of the incision.  
However, the Board finds that a herniation of this size is 
not, as a factual matter, so large as to be "massive" so as 
to meet the criteria for a total schedular evaluation.  The 
medical evidence does not support a finding that the area of 
incisional weakness is so extensive as to be inoperable.  
Rather, the medical evidence establishes that operative 
correction was discussed, and the veteran was advised that 
correction could become necessary if there was evidence of an 
abdominal mass, interference with gastrointestinal tract 
functioning, or medical evidence of bowel strangulation.  

Thus, the evidence reflects that a 40 percent evaluation is 
warranted under Diagnostic Code 7339, but establishes that 
the veteran does not meet or approximate the criteria for a 
100 percent evaluation, the next higher evaluation under 
Diagnostic Code 7339.  

The Board has therefore considered whether an evaluation in 
excess of 40 percent is warranted under any other applicable 
diagnostic code.  The veteran's abdominal disability may be 
evaluated under diagnostic codes and criteria used to 
evaluate disability due to scars, but none of the applicable 
diagnostic codes provide for an evaluation in excess of 40 
percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806.  

The Board notes that a large inguinal hernia, when not 
readily reducible and considered inoperable, warrants a 60 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7338.  
As the medical evidence establishes that the veteran's 
abdominal protrusion is readily reducible, including by lying 
down, and there is no medical evidence that the protrusion is 
inoperable, the criteria for a 60 percent evaluation by 
analogy to an inguinal hernia are not met.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 40 percent for abdominal muscle weakness.  
Therefore, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant an increased 
evaluation.   


3. Claim for Evaluation in Excess of 20 Percent for 
Lumbosacral Strain 
Prior to February 1997

By a rating decision issued in June 1981, the veteran was 
granted service connection for lumbosacral strain, secondary 
to service-connected gunshot wounds of the buttocks.  The 
veteran's lumbosacral disability was initially evaluated as 
noncompensable.  Subsequently, the evaluation for that 
disability was increased to 10 percent, and then to 20 
percent, effective in July 1991.  By a rating decision issued 
in March 1998, the RO increased the veteran's evaluation for 
lumbosacral strain from 20 percent to 40 percent, effective 
in February 1997.  The veteran's appeal includes a contention 
that the 20 percent evaluation in effect prior to February 
1997 should be increased.

VA outpatient treatment records dated in September 1994 
through November 1995 disclose that the veteran complained of 
low back pain in October 1995.  The Board notes in particular 
that, although a prescription for whirlpool therapy dated in 
March 1995 stated the therapy was to be applied to the legs 
and back, the clinical notes associated with the claims file 
reflect notation only of complaints of hip pain.  The 
evidence is devoid of any report of radiologic examination of 
the back during this period.

On VA examination conducted in December 1995, the veteran's 
spinal curvature was normal.  There was some tenderness in 
the low lumbosacral spine.  The examiner notes that there was 
no paravertebral muscle spasm or tenderness.  Range of motion 
of the lumbosacral spine was normal except for limitation of 
forward flexion to 70 degrees.  The veteran complained of low 
back pain with forward flexion and with hyperextension.  The 
examiner concluded that the veteran had chronic lumbosacral 
strain with limitation of the lumbosacral spine, symptomatic.

On VA examination conducted in February 1996, the veteran 
reported discomfort in the back and through the hips after 
standing for about five minutes.  He was able to walk without 
discomfort.  He reported that, unless he had been standing 
for a considerable period of time and had pain in his back, 
he was able to wash, shave, and perform other activities of 
daily living without discomfort, and he was able to walk 
without discomfort.

On VA examination conducted in November 1996, the veteran 
complained of lumbosacral pain, which he attributed to his 
abnormal gait.  He denied radicular symptomatology into the 
lower extremities.  There was paraspinous muscle spasm on the 
right in the thoracic and lumbosacral areas.  The veteran 
experienced pain at 30 degrees of forward flexion.  Straight 
leg raising was negative bilaterally.  Deep tendon reflexes 
in the lower extremities were two plus.  The examiner 
concluded that the veteran had lumbosacral strain, 
intermittently symptomatic, without radiculopathy, and with 
moderate functional impairment due to pain.  Radiologic 
examination conducted in November 1996 revealed narrowing of 
disc spaces with retrolisthesis of L2 on L3, L3 on L4, and L4 
on L5.

VA examination was conducted on November 12, 1996.  At that 
time, the veteran complained that his back pain, although 
present for many years, had become worse in the past year.  
He denied radicular symptomatology in the lower extremities.  
Straight leg raising was negative.  Paraspinous muscle spasm 
was present in the thoracic and lumbosacral areas.  The 
veteran complained of pain on motion at 30 degrees of forward 
flexion.  Extension was to 15 degrees.  Radiologic 
examination disclosed narrowing of disc spaces with 
retrolisthesis of L2 on L3, of L3 on L4, and of L4 on L5, and 
disc space narrowing at L5-S1.  The examiner concluded that 
the veteran had lumbosacral strain, intermittently 
symptomatic, with moderate functional impairment due to pain.  

In a December 1996 statement, the veteran stated that he had 
loss of lateral motion, marked limitation of forward bending, 
difficulty straightening up from sitting, difficulty tying 
shoes, and he referenced the November 1996 radiologic 
findings.

The Board concludes that, prior to VA examination conducted 
on November 12, 1996, the medical evidence reflected that the 
veteran complained of back pain occasionally, but not 
routinely, when seeking medical treatment or evaluation.  The 
medical evidence reflects that the veteran had forward 
flexion to 70 degrees, although with pain.  Symptomatic 
lumbar strain was diagnosed, but there were no findings of 
neurologic impairment or disability, and no neurologic 
diagnosis was assigned.  

The veteran's lumbar strain was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 provides 
that a 10 percent evaluation may be assigned for lumbosacral 
strain with characteristic pain on motion, and a 20 percent 
evaluation may be assigned for lumbosacral strain when there 
is muscle spasm on extreme forward bending, or loss of 
lateral spine motion, unilaterally, when standing.  A 40 
percent evaluation requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above abnormal mobility on forced motion.  

Prior to November 12, 1996, there was no evidence of marked 
limitation of forward bending, since the veteran was able to 
flex to 70 degrees.  There was no medical evidence of 
narrowing or irregularity of joint space, nor was there any 
medical evidence that joint space irregularity was suspected.  
Thus, the evidence establishes that an evaluation in excess 
of 20 percent was not warranted under Diagnostic Code 5295 
prior to November 12, 1996.  

Further, the Board finds that the evidence does not reveal 
any significant functional loss due to pain, weakened 
movement, excess fatigability, or incoordination beyond that 
contemplated by the 20 percent assigned rating.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The competent evidence 
reflects that there was objective evidence of pain on range 
of motion, but the retained range of motion of the 
lumbosacral spine was to 70 degrees of forward flexion.  

The Board has considered whether an evaluation in excess of 
20 percent is warranted prior to November 12, 1996, under any 
other diagnostic code.  Diagnostic Code 5292 provides a 20 
percent evaluation for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion.  The Board 
finds that the medical evidence that the veteran had forward 
flexion to 70 degrees, albeit with pain, and was able to 
perform activities of daily living without discomfort, unless 
he had been standing for a "considerable" period of time, 
is contrary to a finding of severe limitation of motion.  
Thus, an evaluation in excess of 20 percent under Diagnostic 
Code 5292 is not warranted.

The report of the November 12, 1996 examination, however, 
established objective medical evidence of increased back 
disability, and warrants an increased evaluation to 40 
percent.  In particular, the Board finds that the limitation 
of motion due to pain shown at the time of that examination 
was in excess of the limitation contemplated as moderate, the 
criteria for a 20 percent evaluation.  In addition, the 
veteran had objective evidence of muscle spasm.  The evidence 
is at least in equipoise to warrant a 40 percent evaluation 
under Diagnostic Code 5292 from November 12, 1996.  

The Board has also considered whether an evaluation in excess 
of 20 percent was warranted prior to November 1996, or 
whether an evaluation in excess of 40 percent was warranted 
from November 1996, under any other diagnostic code.  Because 
there is no evidence of record to show that the veteran has 
been shown to have residuals of a fractured vertebra or 
lumbar ankylosis, Diagnostic Codes 5285, 5286, or 5289 are 
not applicable to warrant an increased evaluation during 
these periods. 

An evaluation in excess of 40 percent was not warranted 
following the November 1996 examination, as an evaluation in 
excess of 40 percent is available for lumbosacral disability 
only under Diagnostic Codes 5289 for ankylosis, or under 
5293, for intervertebral disc syndrome.  The medical evidence 
establishes that there was no ankylosis, although there was 
limitation of motion.  

As to Diagnostic Code 5293, the examiner specifically 
determined that the veteran's lumbar symptomatology was 
intermittent.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief warrants a 40 
percent evaluation under Diagnostic Code 5293.  The veteran's 
symptoms were thus inconsistent with an evaluation in excess 
of 40 percent under Diagnostic Code 5293, since a 60 percent 
evaluation under that diagnostic code requires neurologic 
findings appropriate to the site of the diseased disc and 
little intermittent relief.  In particular, the Board notes 
that, although the physician noted some neurologic 
abnormalities in the lower extremities, he did not attribute 
those abnormalities to the veteran's back disability.  The 
evidence is not in equipoise to warrant an evaluation in 
excess of 20 percent prior to November 12, 1996, or to 
warrant an evaluation in excess of 40 percent from November 
12, 1996.  

4. Claim for Evaluation in Excess of 40 Percent for 
Lumbosacral Strain 
From February 1997

By a rating decision issued in March 1998, the RO assigned a 
40 percent evaluation for the veteran's lumbosacral strain, 
from February 10, 1997.  The veteran contends that this 
evaluation does not reflect the severity of his back pain, 
and contends that he is entitled to an evaluation in excess 
of 40 percent from February 1997.  

In a private medical statement dated in February 1997, the 
veteran's physician stated that there was marked limitation 
of motion of the lumbar spine, as well as limited range of 
motion of the right hip.  Straight leg raising was positive.  

At a personal hearing conducted in August 1997, the veteran 
testified that he had experienced radiation of pain from the 
back down into the legs ever since he sustained a gunshot 
wound in service in 1966.  The pain was intense with standing 
in one spot, less intense with walking.  

On VA examination conducted in November 1997, the veteran 
reported continual low back aching with episodes of sharp 
pain.  He reported that standing for about five minutes would 
cause pain and discomfort in the low back.  Bending was 
painful.  The veteran's ability to put a shoe on the right 
foot was limited.  The pain was localized to the low back and 
radiated down both lower extremities, more on the right than 
on the left.  There was tenderness over the lower lumbar 
spine to percussion and over both iliolumbar areas to 
palpation.  There was some right paravertebral spasm on 
palpation.  The veteran was able to bend forward 40 degrees.  
From neutral he assumed an erect position by swinging 
somewhat to the right.  Extremes of motion elicited some 
discomfort and he had increased spasm following these 
maneuvers.  Straight leg raising on the right to 45 degrees 
elicited back and hip pain.  Straight leg raising on the left 
to 90 degrees elicited back and hip pain.  The examiner 
concluded that the veteran had symptomatic chronic, 
lumbosacral strain secondary to leg length discrepancy.  

VA electromyography (EMG) testing performed in December 1997 
disclosed right L5 radicular irritation.  Clinical notes 
dated in January 1998 disclose that diagnoses of right L5 
radicular irritation and chronic low back pain secondary to 
trauma were assigned.  

A 40 percent rating, the veteran's current evaluation, is the 
maximum evaluation available under Diagnostic Code 5295, 
providing the criteria for evaluation of lumbosacral strain.  
Because the veteran asserts that a 40 percent evaluation does 
not reflect the current severity of his low back disability, 
the Board has considered whether an increased evaluation is 
available under any other diagnostic code.  

The Board notes that application of criteria for evaluation 
based on loss of range of motion would not result in an 
evaluation in excess of 40 percent, since the highest 
schedular evaluation available for severe limitation of range 
of motion of the lumbar spine is 40 percent, the veteran's 
current evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  
There is no medical evidence of ankylosis or complete 
immobility of the lumbar spine to support an evaluation in 
excess of 40 percent under Diagnostic Code 5286 or 5289.

The Board has also considered whether an evaluation in excess 
of 40 percent may be warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which provides the criteria for 
evaluation of intervertebral disc syndrome (IDS).  While disc 
disease has not been medically diagnosed, there is a 
diagnosis of L5 radicular irritation on objective diagnostic 
testing.  The medical evidence also reflects that the veteran 
has reported pain that radiates into his lower extremities.  
The radiologic evidence reflects that the veteran has 
manifested disc space narrowing since 1996, and that the 
symptoms of disc disease have progressed over time, with 
findings of positive straight leg raising first noted in 
February 1997, and with increasing symptomatology since that 
time. 

Diagnostic Code 5293 includes contemplation of symptomatology 
such as spasm and pain, which have been considered under 
Diagnostic Codes 5295 in this case.  Thus, any assignment of 
a separate evaluation under one of those codes in addition to 
that currently assigned under Diagnostic Code 5293 would 
violate the rule against pyramiding.  However, substitution 
of Diagnostic Code 5293 for Diagnostic Code 5295 is not 
prohibited, if the evidence warrants a higher evaluation 
under Diagnostic Code 5293.  

The evidence reflects that the veteran has become unable to 
work at his job, which is sedentary in nature, because he is 
unable to sit or stand comfortably for more than five minutes 
at a time, although he is able to walk, and short periods of 
walking provide some pain relief.  The medical evidence 
supports the veteran's claim that he has pain radiating into 
the lower extremities.  The objective evidence reflects that 
the veteran has back muscle spasms, which are increased with 
movement of the back.  The evidence as a whole supports a 
finding that the veteran is able to obtain little relief for 
his back pain.

The evidence establishes that the veteran approximates or 
meets the criteria for a 60 percent evaluation under 
Diagnostic Code 5293, and his claim for an increased 
evaluation, to 60 percent, is granted.  A 60 percent 
evaluation is the maximum schedular evaluation under 
Diagnostic Code 5293.  The Board notes that the veteran has 
already been granted a total disability evaluation on the 
basis of individual unemployability, so consideration of an 
extraschedular evaluation in excess of 60 percent for low 
back disability is not applicable.   


ORDER

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 50 percent 
evaluation for residuals, gunshot wound, right hip, Muscle 
Group XVII, is granted.  

Entitlement to an evaluation in excess of 40 percent for 
weakness, abdominal muscle, right lower quadrant, with 
incisional hernia, is denied.

Subject to the applicable laws and regulations governing the 
award of monetary benefits, assignment of a 40 percent 
evaluation from November 12, 1996, and of a 60 percent 
evaluation from February 10, 1997, for lumbosacral 
disability, is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



